Title: To Alexander Hamilton from William Short, 23 September 1791
From: Short, William
To: Hamilton, Alexander



Paris Sep. 23. 1791.
Sir

My letters lately addressed to you by different chanels were of Aug. 8, 23, 30, 31, & Sep. 3. They will have informed you of the loan lately opened at Amsterdam for six millions of florins—the success with which it was attended & my attempts to reduce the charges on it. In my last I inclosed you a copy of my letter to the bankers on this subject. I have since recieved from them a letter of the 8th. by which it appears that they adhere to their claim of the 4. p. cent charges. I save myself the trouble of copying it as they will forward it to you. I inclose here a copy of my answer to them. As it has not become indispensable for me to accede to their demands I have not done it. Of course the rate of their charges is left a matter of discussion between the U.S. & them. As a matter of right they certainly cannot claim more than 3½. p. cent & since in my letters authorizing the loan I stipulate expressly & repeatedly that the loan shall not be extended beyond three millions unless the charges are reduced & in strict justice they ought not to claim it since their profits are greater at 3½. p cent, the loan being six millions, than they would have been at 4. p. cent (the terms they agreed to) if the loan had been only three millions. I have thought it proper that you should have our correspondence on this subject, because finally it may be to be settled by you, to whom they will probably appeal from my refusal—if so it will be when they come to state their accounts with the U.S. I thought it possible they might insist on my accepting their terms before they paid the monies arising on this loan & in that case I should have thought it for the advantage of the U.S. to have assented to them. As yet however I have discovered no symptom of this intention.
They have already made two remittances out of this loan amounting to 1,723,771. 2. 3 livres tournois. They do not inform me at what rate of exchange these remittances are made. I have written to ask this information of them, which may be necessary to me in the case of the commissaries of the treasury desiring any part of this loan to be paid at Amsterdam. As yet they say they prefer having remittances made here.
Mr. Donald left London soon after writing me the letter communicated to you in mine of the 23d of August. His partner has since informed me that it does not appear to him possible that a loan could be effected in London for the U.S. at less than 5. p. cent, although he thinks it might be done at that rate. He observes that it being necessary that the agents there should guarantee the loan & the payment of interest, no house of any solidity would do this, & particularly if the loan is to continue ten years, for 5 p. cent commission. They would expect also a commission on paying the interest, which he estimates ⅓ p. cent for recieving & ½ p. cent for paying. He observes also that the proper time to attempt a loan would be in the spring after Mr Pitt shall have brought forward his budget. This is a less favorable view of the subject than that presented by Mr Donald. I am the more sorry for it as it leaves me in a doubt of what is proper to be done, not knowing how far you would desire a sacrifice should be made in the charges of a loan in order to effect it in London where you contemplate other advantages from its being made. I still hope however that it will be found that if it is practicable for the U. S. to make a loan there at all that it may be done at a reduced rate of interest so as to compensate the increased commission which will be indispensable on account of the guarantee. I shall continue my correspondence on this subject & inform you of the result. I learn that the domestic funds of the U S have been sold in London & that the six p. cents went as high as 10s.
I have heard nothing for some time from Antwerp. The Russian loan brought on there will of course prevent the U.S. from attempting one at a reduced rate of interest until it shall have been completed.
You will recieve by the way of Havre in a box addressed to the Secretary of State several books & pamphlets on the subjects of mint & coinage. I was advised to procure them & send them to you which I have done on the authority of others, having not sufficient knowlege of the subject to judge of their merit myself. I am told by M. Drost & the Abbé Rochon one of the members of the monetary commission here, that they will be useful to you in the researches you are making.
Mr. Brantsen late Ambassador from Holland here & employed in the mint of that country promises to give me an account of their manner of proceeding & the establishment of their mint. If he keeps his word I will forward you the information I may collect from him.
I have the honor to be with the most perfect respect   Sir   Your most obedient humble servant
W: Short The Honble.Alexander Hamilton Secretary of the treasury Philadelphia.
